NOS. 12-20-00208-CR
                                            12-20-00209-CR

                               IN THE COURT OF APPEALS
                  TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


IN RE:                                                   §

ROBERT L. CLARK, SR.,                                    §       ORIGINAL PROCEEDING

RELATOR                                                  §

                                        MEMORANDUM OPINION
                                            PER CURIAM
        Robert L. Clark, Sr., acting pro se, seeks a writ of mandamus requiring Respondent 1 to
release him from jail pursuant to Article 17.151 of the Texas Code of Criminal Procedure. 2
According to Relator, he was arrested on or about June 25, 2020, and at a hearing on August 20,
the State and Relator’s trial counsel “had contentions about enhancement paragraphs.” Relator
states that Respondent rescheduled the hearing. He complains that the State was not ready.
        Relator acknowledges that he is represented by counsel. A criminal defendant is not
entitled to hybrid representation. Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App.
2007). Relator must look to appointed counsel for representation in this original proceeding.
See In re Bice, No. 12-12-00038-CR, 2012 WL 2033131, at *1 (Tex. App.—Tyler June 6, 2012,
orig. proceeding) (mem. op., not designated for publication). The absence of a right to hybrid
representation means Relator’s pro se petition for writ of mandamus presents nothing for this
court to review. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995); see also In
re Searcy, No. 14-20-00481-CR, 2020 WL 4012007, at *1 (Tex. App.—Houston [14th Dist.]



        1
         Respondent is the Honorable Christi J. Kennedy, Judge of the 114th District Court in Smith County,
Texas. The State of Texas is the Real Party in Interest.
        2
            See TEX. CODE CRIM. PROC. ANN. art. 17.151 (West 2015) (“Release because of delay”).
July 16, 2020, orig. proceeding) (mem. op., not designated for publication) (per curiam); Bice,
2012 WL 2033131, at *1. Accordingly, we deny the petition for writ of mandamus. 3
Opinion delivered September 16, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



          3
            We also note that “[m]andamus relief is not available to compel an action which has not first been
demanded of, and refused by, the trial court.” In re Marshall, No. 14-09-00796-CR, 2010 WL 27054, at *2 (Tex.
App.—Houston [14th Dist.] Jan. 7, 2010, orig. proceeding) (mem. op., not designated for publication). Relator does
not provide this Court with a record to show that he filed a motion with Respondent to request relief under Article
17.151, brought the motion to Respondent’s attention and requested a hearing or ruling on the motion, or that
Respondent refused to act on the motion within a reasonable time. See In re Molina, 94 S.W.3d 885, 886 (Tex.
App.–San Antonio 2003, orig. proceeding) (to obtain writ of mandamus compelling trial court to consider and rule
on motion, relator must show that trial court (1) had a legal duty to perform a nondiscretionary act, (2) was asked to
perform the act, and (3) failed or refused to do so). Thus, Relator would not be entitled to mandamus relief. See In
re Foster, 503 S.W.3d 606, 607 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam) (denying
petition for writ of mandamus asking appellate court to order judge to hold a hearing on habeas application seeking
personal bond under Article 17.151; relator provided no certified or sworn copy of the habeas application or a record
that showed application was filed and brought to trial court’s attention).
                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                       SEPTEMBER 16, 2020

                                       NO. 12-20-00208-CR



                                   ROBERT L. CLARK, SR.,
                                         Relator
                                            V.

                                HON. CHRISTI J. KENNEDY,
                                       Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Robert L. Clark, Sr.; who is the relator in appellate cause number 12-20-00208-CR and the
defendant in trial court cause number 114-0255-20, pending on the docket of the 114th Judicial
District Court of Smith County, Texas. Said petition for writ of mandamus having been filed
herein on August 26, 2020, and the same having been duly considered, because it is the opinion
of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.

                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                    3
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                       SEPTEMBER 16, 2020

                                       NO. 12-20-00209-CR



                                   ROBERT L. CLARK, SR.,
                                         Relator
                                            V.

                                HON. CHRISTI J. KENNEDY,
                                       Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Robert L. Clark, Sr.; who is the relator in appellate cause number 12-20-00209-CR and the
defendant in trial court cause number 114-0814-20, pending on the docket of the 114th Judicial
District Court of Smith County, Texas. Said petition for writ of mandamus having been filed
herein on August 26, 2020, and the same having been duly considered, because it is the opinion
of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                    4